Case 1:16-cv-01163-CFC Document 296 Filed 06/01/20 Page 1 of 6 PageID #: 8810




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

BOSTON SCIENTIFIC CORP. and          )
BOSTON SCIENTIFIC                    )
NEUROMODULATION CORP.,               )
                                     )
             Plaintiffs and Counter- )
             Defendants,             )
                                     )       C.A. No. 16-1163 (CFC)
    v.                               )
                                     )
NEVRO CORP.,                         )
                                     )
             Defendant and           )
             Counterclaimant.        )
BOSTON SCIENTIFIC CORP. and          )
BOSTON SCIENTIFIC                    )
NEUROMODULATION CORP.,               )
                                     )
             Plaintiffs and Counter- )
             Defendants,             )
                                     )       C.A. No. 18-644 (CFC)
    v.                               )
                                     )
NEVRO CORP.,                         )
                                     )
             Defendant and           )
             Counterclaimant.        )


           NEVRO CORP.’S NOTICE OF FEDERAL CIRCUIT
                  DECISIONS IN IPR APPEALS

            In connection with its Motion to Stay the Action Pending Completion

of Inter Partes Review (C.A. No. 18-644, D.I. 42) and Plaintiffs’ Motion to

Consolidate, Bifurcate, and Partially Lift Stay (C.A. No. 18-644, D.I. 52; C.A.
Case 1:16-cv-01163-CFC Document 296 Filed 06/01/20 Page 2 of 6 PageID #: 8811




No. 16-1163, D.I. 279), Defendant-Counterclaimant Nevro Corp. (“Nevro”)

provides notice of the decisions from Court of Appeals for the Federal Circuit on

appeals from the Patent Trial and Appeal Board’s (“PTAB”) Final Written

Decisions regarding U.S. Patent Nos. 6,895,280 (the “’280 patent”) and 7,587,241

(the “’241 patent”). The ’280 and ’241 patents are two patents that Plaintiffs

asserted in C.A. No. 16-1163-CFC.

             On May 18, 2020, the Federal Circuit issued an opinion affirming the

PTAB’s determination that all claims of the ’241 patent are unpatentable as

obvious. See Boston Scientific Neuromodulation Corp. v. Nevro Corp., No. 2019-

1584, D.I. 71 (Fed. Cir. May 18, 2020), attached hereto as Exhibit A.

             On May 29, 2020, the Federal Circuit issued an opinion affirming the

PTAB’s determination that all asserted claims of the ’280 patent (i.e., claims 8, 18,

and 22-24) are unpatentable as obvious. See Boston Scientific Neuromodulation

Corp. v. Nevro Corp., Nos. 2019-1582, 2019-1635, D.I. 91 (Fed. Cir. May 29,

2020), attached hereto as Exhibit B.




                                         2
Case 1:16-cv-01163-CFC Document 296 Filed 06/01/20 Page 3 of 6 PageID #: 8812




                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                  /s/ Rodger D. Smith II

                                  Rodger D. Smith II (#3778)
                                  Michael J. Flynn (#5333)
                                  Lucinda C. Cucuzzella (#3491)
                                  1201 North Market Street
OF COUNSEL:                       P.O. Box 1347
                                  Wilmington, DE 19899
Bradford J. Badke                 (302) 658-9200
Ching-Lee Fukuda                  rsmith@mnat.com
Sharon Lee                        mflynn@mnat.com
Ketan V. Patel                    ccucuzzella@mnat.com
SIDLEY AUSTIN LLP
787 Seventh Avenue                Attorneys for Defendant and
New York, NY 10019                Counterclaimant Nevro Corp.
(212) 839-5300

Thomas A. Broughan, III
SIDLEY AUSTIN LLP
1501 K. Street, N.W.
Washington, DC 20005
(202) 736-8510

Nathan A. Greenblatt
SIDLEY AUSTIN LLP
1001 Page Mill Road
Building 1
Palo Alto, CA 94304
(650) 565-7000

June 1, 2020




                                     3
Case 1:16-cv-01163-CFC Document 296 Filed 06/01/20 Page 4 of 6 PageID #: 8813




                           CERTIFICATE OF SERVICE

             I hereby certify that on June 1, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

             I further certify that I caused copies of the foregoing document to be

served on June 1, 2020, upon the following in the manner indicated:


Karen L. Pascale, Esquire                                     VIA ELECTRONIC MAIL
Pilar G. Kraman, Esquire
YOUNG CONAWAY STARGATT &TAYLOR LLP
Rodney Square
1000 North King Street
Wilmington, DE 19801
Attorneys for Plaintiffs

Edmond Ahadome, Esquire                                       VIA ELECTRONIC MAIL
Thomas T. Carmack, Esquire
ARNOLD & PORTER KAYE SCHOLER LLP
3000 El Camino Real
Five Palo Alto Square, Suite 500
Palo Alto, CA 94306
Attorneys for Plaintiffs
Case 1:16-cv-01163-CFC Document 296 Filed 06/01/20 Page 5 of 6 PageID #: 8814




Edward Han, Esquire                                  VIA ELECTRONIC MAIL
Matthew M. Wolf, Esquire
Marc A. Cohn, Esquire
Amy DeWitt, Esquire
William Z. Louden, Esquire
William Young, Esquire
Chris Moulder, Esquire
Bridgette C. Boyd, Esquire
Michael E. Kientzle, Esquire
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Avenue, NW
Washington, DC 20001
Attorneys for Plaintiffs

Dina M. Hayes, Esquire                               VIA ELECTRONIC MAIL
ARNOLD & PORTER KAYE SCHOLER LLP
70 West Madison Street, Suite 4200
Chicago, IL 60602
Attorneys for Plaintiffs

Michael P. Kahn, Esquire                             VIA ELECTRONIC MAIL
Michael N. Petegorsky, Esquire
Brooks J. Kenyon, Esquire
AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park, Bank of America Tower
New York, NY 10036
Attorneys for Plaintiffs

C. Brandon Rash, Esquire                             VIA ELECTRONIC MAIL
Rachel J. Elsby, Esquire
AKIN GUMP STRAUSS HAUER & FELD LLP
Robert S. Strauss Tower
2001 K Street, N.W.
Washington, DC 20006
Attorneys for Plaintiffs




                                     2
Case 1:16-cv-01163-CFC Document 296 Filed 06/01/20 Page 6 of 6 PageID #: 8815




Jason Weil, Esquire                                  VIA ELECTRONIC MAIL
AKIN GUMP STRAUSS HAUER & FELD LLP
Two Commerce Square
2001 Market Street, Suite 4100
Philadelphia, PA 19103
Attorneys for Plaintiffs


                                         /s/ Rodger D. Smith II

                                         Rodger D. Smith II (#3778)




                                     3
